Citation Nr: 1701485	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  10-31 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability.

REPRESENTATION

Appellant represented by:	Catherine H. Cornell, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to October 1969 (and was awarded a Combat Infantry Badge).  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2011 a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In May 2012 the case was remanded for development.  

[The Board also remanded a claim of service connection for bilateral hearing loss.  A May 2013 rating decision granted service connection for hearing loss (and assigned a rating and effective date for the award), resolving that claim.  Hence, that matter is no longer before the Board.]


FINDING OF FACT

In June 2012 (pursuant to the Board's remand instructions), the Veteran was asked to provide authorizations for VA to secure pertinent outstanding evidence necessary to properly adjudicate his claims of service connection for low back disability; more than a year has lapsed since that request; he has not provided the authorizations.


CONCLUSION OF LAW

By failing to submit authorizations for VA to obtain critical evidence needed to properly adjudicate his claim of service connection for low back disability within a year following VA's request for the authorizations, the Veteran has abandoned such claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C.A. §  5107, 7105(d)(5) (West 2014); 38 C.F.R. § 3.158(a) (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify with respect to the underlying service connection claim was satisfied by correspondence in July 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(2016); see also Scott v. McDonald, 789 F.3d 1375  (Fed. Cir. 2015). 

The Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and certain postservice evaluation/treatment records have been secured.  A June 2012 Agency of Original Jurisdiction (AOJ) letter asked the Veteran to provide authorizations for VA to obtain records of private treatment and evaluations he received for low back complaints/injury/disability since his separation from service.  He was to specifically identify and provide releases for records from the private chiropractor who reportedly began treating him in 1970 and all providers of such treatment since then, as well as the providers of all evaluations/treatment he received in connection with a 1996 motor vehicle accident to include any insurance claims he may have pursued.  He did not respond.  A supplemental statement of the case (SSOC) notes he was afforded a pertinent VA examination on July 23, 2012; the Board's review of his record found that his only VA examination on that date was for hearing loss and tinnitus.  Notably, the Board's remand had instructed that an examination should be arranged if suggested by additional evidence received.  As the evidence sought by the Board was not received (due to the Veteran's lack of cooperation), an examination was is not necessary.  The Board finds that in light of the Veteran's failure to cooperate, further attempts at development (for the pertinent outstanding records and thereafter an adequate examination and opinion) would be pointless.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Pertinent (and perhaps critical) evidence remains outstanding and, as explained in further detail below, such evidence cannot be obtained without the Veteran's cooperation (by providing authorizations for releases of the records to VA).  Given the circumstances, VA has met its assistance obligations.  No further assistance is required.  VA's duty to assist has been satisfied.
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the September 2011 hearing, the undersigned identified the issues on appeal, explained what evidence is needed to substantiate the claims, and identified development to be completed.  After the hearing, the case was remanded for development, to include outstanding evidence as discussed in greater length below).  The Board's remand advised the Veteran of the consequences of a failure to provide pertinent evidence sought in connection with a claim for VA benefits.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.

Legal Criteria, Factual Background, and Analysis

Where the evidence requested in connection with a claim for VA benefits is not furnished within one year after the date of the request, the claim will [emphasis added] be considered abandoned. 38 C.F.R. § 3.158(a).

During the September 2011 Travel Board hearing, the Veteran testified that he sustained a back injury in service when blown off an armored personnel carrier (APC)which struck a landmine.  He also testified that he sought chiropractic treatment for his back in 1970 (soon after separation from service, and had continued to receive treatment since).  Significantly, the record shows that following service he engaged in various physically demanding occupations, and was also involved in a 1996 motor vehicle accident (when back complaints were noted). 

The Board's May 2012 remand noted that records of private treatment/evaluations the Veteran received for back disability are outstanding, and that such evidence is pertinent and must be secured.  The remand instructed that the Veteran be asked to identify (and provide releases for complete clinical records from) all providers of private evaluation/treatment he received for low back complaints/injury/disability since his separation from service.  He was to specifically identify, and provide releases for records from, the private chiropractor who [by his sworn testimony] began treating him in 1970 (and all providers of such treatment since) as well as the provider(s) of all evaluations and treatment he received in connection with his 1996 motor vehicle accident (and records pertaining to any insurance claims he may have pursued at the time).  The Veteran was advised that a failure to co-operate would result in his claim being considered abandoned.  In June 2012, the Agency of Original Jurisdiction (AOJ) implemented the Board's remand instructions by sending  the Veteran a letter requesting him to submit releases needed to secure the records the Board sought in the remand; he did not respond.

The critical facts at this stage are clear-the Veteran has not provided the releases necessary for VA to secure critical evidence that has been identified.  More than four years have passed since the initial request for authorization.  The Board finds that his failure to cooperate with VA's efforts to secure critical evidence in this matter frustrates VA's attempts to ascertain the true complete history of the claimed disabilities.  As a direct consequence of his failure to cooperate, the Board is presented with an incomplete disability picture that is inadequate for a proper merits adjudication of this matter.  The controlling regulation in such circumstances (of which the Veteran was expressly informed) is clear and unambiguous; it mandates that the claim "will be considered abandoned."  See 38 C.F.R. § 3.158(a) (emphasis added).  See also Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158).  Notably, the Court has held that VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has knowledge of such regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012). 

Hence, the Board has no recourse but to conclude that the Veteran has abandoned this claim (and the appeal in this matter).  See Hyson v. Brown, 5 Vet. App. 262 (1993).  As the claim seeking service connection for low back disability is abandoned, there is no allegation of error in fact or law for appellate consideration in the matter.  Accordingly, the appeal in the matter must be dismissed.  38 U.S.C.A. § 7105(d)(5).

The Board's remand instructed the Veteran did not respond with authorizations for VA to secure the records sought the case should be processed under 38 C.F.R. § 3.158(a).  The AOJ has nonetheless continued to readjudicate and deny the claim on the merits [despite the incomplete record].  The Board notes that even if it were to be conceded [based on the Veteran's hearing testimony and considering his service in combat entitles him to consideration of his claim under the relaxed evidentiary requirements of 38 U.S.C.A. § 1154(b)]  that the Veteran sustained a back injury in service, proper adjudication of the claim remains not possible.  Such concession stablishes only the injury in service element of a service connection claim.  The further requirement of evidence of an etiological connection between the claimed current disability and the injury in service requires consideration of the complete history of the claimed disability.  Here the records of the Veteran's early postservice treating chiropractor (reported in his hearing testimony) and those pertaining to his 1996 accident are clearly pertinent historical evidence.  The Veteran's failure to provide VA access to those records leaves the history of the Veteran's back disability incomplete and frustrates any attempt to compile a complete and accurate disability picture.  The only inference that can be made from the Veteran's failure to cooperate is that those records do not support his  claim.  Regardless, the law is dispositive in this matter.  38 C.F.R. § 3.158(a);  Sabonis v. Brown, 6 Vet. App. 426 (1994).  No other outcome is possible given the circumstances; the appeal must be dismissed. 


                                                          ORDER

The appeal seeking service connection for a low back disability is dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


